SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

287
CA 14-01491
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


TIGE C. FENDT, PLAINTIFF-RESPONDENT,

                    V                                            ORDER

GENERAL ELECTRIC COMPANY, GE CONSUMER &
INDUSTRIAL, GE APPLIANCES & LIGHTING, HOME
DEPOT U.S.A., INC., RELIABLE APPLIANCE
INSTALLATION, INC., AND ANTWAN S. CAMPBELL,
DEFENDANTS-APPELLANTS.


GOLDBERG SEGALLA LLP, BUFFALO (CHRISTOPHER G. FLOREALE OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

CELLINO & BARNES, P.C., BUFFALO (CHRISTOPHER D. D’AMATO OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered November 8, 2013. The order granted the
motion of plaintiff to compel examinations before trial.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on March 10, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: March 20, 2015                         Frances E. Cafarell
                                                Clerk of the Court